Per Curiam.
The plaintiff takes this appeal from the judgment rendered upon the trial court’s dismissal of his medical malpractice action pursuant to Practice Book § 251.
This case appeared on the dormancy list pursuant to Practice Book § 251. A notice of such list was sent to the plaintiff’s counsel and it contained the direction that “COUNSEL ARE NOT REQUIRED TO APPEAR AT THE CALL OF CASES EXCEPT TO REQUEST AN EXEMPTION FROM COMPLIANCE WITH THE . . . COURT ORDER,” and a warning that these cases will be dismissed “unless they are withdrawn, disposed of by final judgment, claimed to a trial list, or exempted for a good cause.”
The plaintiff did not appear at the call of the dormant cases on the assigned day to request an exemption. Nor did he request an exemption thereafter despite the fact that he had three months within which to do so. In addition, after the case was dismissed, he never moved to set aside the dismissal.
Our review of the record and briefs indicates that the plaintiff’s claim that the court erred in dismissing this action pursuant to Practice Book § 251 is without merit.
There is no error.